DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on November 24, 2021 in response to a non-final office action dated July 26, 2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2021 and 2/10/2022 was filed after the mailing date of the non-final office action on 7/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Nicholas Jepsen, ESQ., Reg. No. 59,567 on February 10, 2022 through subsequent communications following a telephone interview on January 31, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Currently Amended) A method performed by one or more computers, the method comprising:
transmitting, by the one or more computers, first data to client devices that are each associated with a corresponding user, wherein the first data transmitted to each client device indicates one or 
determining, by the one or more computers, a behavior goal for each of the users;
tracking, by the one or more computers, actions that are performed by the users after interactions of the digital therapeutics are provided using the client devices, wherein the interactions of the digital therapeutics are configured to assist the users to perform behaviors to meet the respective behavior goals for the users;
determining, by the one or more computers, adjustments to one or more settings for delivery of the digital therapeutics [[for]] to the users based on the tracked actions of the users, including determining different adjustments for different users to personalize future digital therapeutic interactions for the respective users, wherein, for each of the respective users, the adjustment is determined based on (i) whether the user indicate that the user performed one or more actions specified in [[the]] one or more interactions of the digital therapeutics provided to the user, and (ii) performance of the user with respect to the behavior goal for the user, the performance being determined based at least in part on the tracked actions of the user; and
based on the determined adjustments, transmitting, by the one or more computers, second data to the client devices, the second data being configured to cause the client devices to provide digital therapeutic interactions to the respective users according to the respective adjustments determined for the users.

2. (Original) The method of claim 1, wherein the one or more computers are one or more computers of a server system, the server system being configured to transmit data to the client devices 

3. (Original) The method of claim 1, wherein tracking the actions performed by the users comprises receiving data indicating inputs to an application running on the respective client devices.

4. (Previously presented) The method of claim 1, wherein tracking the actions performed by the users comprises storing data indicating a manner in which the users respectively act in response to content displayed by the respective client devices.

5. (Original) The method of claim 1, wherein the actions associated with the digital therapeutics are user inputs to an application associated with the digital therapeutics.

6. (Original) The method of claim 1, wherein the actions associated with the digital therapeutics are user behaviors separate from providing input to the client devices.

7. (Cancelled) 

8. (Currently Amended) The method of claim 1 [[7]], wherein the behavior goals are standardized for a set of users.

Currently Amended) The method of claim 1 [[7]], wherein the behavior goals are user-specific.

10. (Currently Amended) The method of claim 1, wherein determining the adjustments to the one or more settings for delivery of the digital therapeutics comprises determining, for each of the users, one or more parameters that are used to generate digital therapeutic interactions with the user.

11. (Original) The method of claim 10, wherein the one or more parameters set a segment of a program for providing digital therapeutics to an user.

12. (Original) The method of claim 10, wherein the one or more parameters set a position for the user in a predetermined sequence of digital therapeutic elements.

13. (Currently Amended) The method of claim 10, wherein the one or more parameters indicate a level or intensity of digital therapeutic treatment to provide.

14. (Original) The method of claim 1, wherein providing interactions of one or more digital therapeutics comprises providing a game.

15.  (Currently amended) The method of claim 1, wherein tracking actions comprises tracking of a user in a game.



17. (Currently Amended) A system comprising: 
one or more computers; and 
one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 
transmitting, by the one or more computers, first data to client devices that are each associated with a corresponding user, wherein the first data transmitted to each client device indicates one or more characteristics of digital therapeutics to provide to the corresponding user through the client device;
determining, by the one or more computers, a behavior goal for each of the users;
tracking, by the one or more computers, actions that are performed by the users after interactions of the digital therapeutics are provided using the client devices, wherein the interactions of the digital therapeutics are configured to assist the users to perform behaviors to meet the respective behavior goals for the users;
determining, by the one or more computers, adjustments to one or more settings for delivery of the digital therapeutics [[for]] to the users based on the tracked actions of the users, including determining different adjustments for different users to personalize future digital therapeutic interactions for the respective users, wherein, for each of the respective users, the adjustment is determined based on (i) whether the user indicate that the user performed one or more actions specified in [[the]] one or more interactions of the digital therapeutics provided to the user, and (ii) performance of the user with respect to the behavior goal for the user, the performance being determined based at least in part on the tracked actions of the user; and
based on the determined adjustments, transmitting, by the one or more computers, second data to the client devices, the second data being configured to cause the client devices to provide digital therapeutic interactions to the respective users according to the respective adjustments determined for the users.

18. (Original) The system of claim 17, wherein tracking the actions performed by the users comprises receiving data indicating inputs to an application running on the respective client devices.

19. (Currently Amended) The system of claim 17, wherein determining the adjustments to the one or more settings for delivery of the digital therapeutics comprises determining, for each of the users, one or more parameters that are used to generate digital therapeutic interactions with the user, wherein the one or more parameters indicate a level or intensity of digital therapeutics treatment to provide.

20. (Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
transmitting, by the one or more computers, first data to client devices that are each associated with a corresponding user, wherein the first data transmitted to each client device indicates one or more characteristics of digital therapeutics to provide to the corresponding user through the client device;
determining, by the one or more computers, a behavior goal for each of the users;
, wherein the interactions of the digital therapeutics are configured to assist the users to perform behaviors to meet the respective behavior goals for the users;
determining, by the one or more computers, adjustments to one or more settings for delivery of the digital therapeutics [[for]] to the users based on the tracked actions of the users, including determining different adjustments for different users to personalize future digital therapeutic interactions for the respective users, wherein, for each of the respective users, the adjustment is determined based on (i) whether the user indicate that the user performed one or more actions specified in [[the]] one or more interactions of the digital therapeutics provided to the user, and (ii) performance of the user with respect to the behavior goal for the user, the performance being determined based at least in part on the tracked actions of the user; and
based on the determined adjustments, transmitting, by the one or more computers, second data to the client devices, the second data being configured to cause the client devices to provide digital therapeutic interactions to the respective users according to the respective adjustments determined for the users.

21. (Previously presented) The method of claim 1, wherein transmitting the first data comprises transmitting, to a first client device of the client devices, data causing a first interaction with a first user of the first client device, the first interaction including presentation of a recommendation for the first user to change location; 
wherein tracking the actions that are performed comprises:

determining, based on the sensor data from the motion sensor or the location sensor, whether the user changed location as recommended in the first interaction.

22. (Previously presented) The method of claim 1, comprising determining, for at least a first user of the plurality of the users, that the first user did not respond to one or more digital therapeutic interventions provided to the first user; 
wherein determining the adjustments to the digital therapeutics comprises determining an adjustment for the first user based on the determination that the first user did not respond to one or more digital therapeutic interventions provided to the first user; and 
wherein transmitting the second data to the client devices comprises providing, to a client device of the first user, second data that changes administration of digital therapeutic interactions provided by the client device of the first user according to the determined adjustment for the first user.

23. (Previously presented) The method of claim 22, wherein the second data provided to the client device of the first user changes a type of digital therapeutic interaction provided to the first user by the client device of the first user.

24.  (Previously presented) The method of claim 22, wherein the second data provided to the client device of the first user changes how frequently digital therapeutic interactions are provided to the first user by the client device of the first user.



26. (Currently amended) The method of claim 1, comprising:

after client devices of the users provide digital therapeutic interactions to assist the users to perform behaviors that meet the respective behavior goals, determining, for each user of a plurality of the users, that tracked actions of the user, performed by the user after the digital therapeutic interactions were provided to the user, indicate that the behavior of the user did not meet the behavior goal [[set]] for the user
wherein determining the adjustments comprises determining, for each user in the plurality of users, an adjustment that changes a the one or more settings for delivery of the digital therapeutics based on the determination that the tracked actions of the user did not meet the behavior goal [[set]] for the user.


35 USC § 101 Analysis –Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter, where it concerns the judicial exception.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical of the digital therapeutics  to the users based on the tracked actions of the users, including determining different adjustments for different users to personalize future digital therapeutic interactions for the respective users, wherein, for each of the respective users, the adjustment is determined based on (i) whether the tracked actions of the user indicate that the user performed one or more actions specified in one or more interactions of the digital therapeutics provided to the user, and (ii) performance of the user with respect to the behavior goal for the user, the performance being determined based at least in part on the tracked actions of the user.  Finally, based on the determined adjustments, second data is transmitted to the client device, the second data being configured to cause the client devices to provide therapeutic interactions to the respective users according to the respective adjustments determined for the users.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for enabling a computerized digital therapeutics system to provide adjustment to therapeutic interactions provided to the user when it is determined that the adjustments are suited to the behavior goal of the user and the tracked actions of the user. 


Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Moturu et al. (U.S.2017/0235912 A1; herein referred to as Moturu) in view of Nolan et al. (U.S. 2020/0267110 A1; herein referred to as Nolan) in further view of Chmiel et al. (U.S. 2011/0040572 A1; herein referred to as Chmiel) does not teach separately or in combination a method, system, and article of manufacture for the use of  
Moturu is directed to systems and methods  for evaluating cardiovascular health of a patient includes receiving a log of use dataset associated with patient digital communication behavior at a mobile computing device, wherein the log of use dataset is associated with a time period.
Nolan is directed to systems and methods for facilitating trigger-associated user messaging.to manage a therapeutic regime dependent upon symptoms of the user and the intervention results from the therapeutics.
Chmiel is directed a method and system for monitoring and managing patient care, where a patient management system can include a patient unit that obtains results data from a patient device and provides for two-way communication between the patient unit and a remote database to obtain encounter instruction data for a given encounter as well as to send response data for the given encounter.
In particular, the cited prior art, separately or in combination, does not teach an ordered combination to  adjust settings for delivery of digital therapeutics based on tracked actions of a user where it is indicated that the user performed one or more actions specified in one or more interactions of the digital therapeutics provided to the user, and that the performance of the user was with respect to the behavior goal for the user, as  determined based at least in part on the tracked actions of the user.  . Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Moturu which teaches: transmitting, by the one or more computers (see Fig 1C ¶ [0020]), first data to client devices that are each associated with a corresponding user (see ¶ [0022]), tracking, by the one or more computers (see ¶ [0022]), actions that are performed by the users using the client devices (see ¶ [0034]) and determining adjustments to the digital therapeutics for the users (see  ¶ [0047]) .”), including different adjustments for different users based on the respective tracked actions of the users (see ¶ [0040)] and transmitting, by the one or more computers, second data to the client devices (see ¶ [0049]) according to the respective adjustments determined for the users (see ¶ [0049]).  However Moturu does not teach characteristics of digital therapeutics specific to a user’s behavior goal, nor that the interactions of the digital therapeutics are configured to assist the users to perform behaviors to meet the respective behavior goals for the users.  When considering prior art Nolan in combination with Moturu which teaches wherein the first data transmitted to each client device indicates one or more characteristics of digital therapeutics (e.g. therapeutic activities) (see Fig. 2, ¶ [0024]), there is still no teaching of a performance goal for a user nor that adjustments are determined on whether the tracked interactions were performed by the user as specified by the one or more interactions of the digital therapeutics, and the performance based on the behavior goal of the user.  When considering Chmiel in combination with Moturu and Nolan, Chmiel teaches determining different adjustments for different users to personalize future digital therapeutic actions based on respective tracked actions of the users (see ¶¶ [0092-0098]).  However the combination does not explicitly teach the “adjustment is determined based on (i) whether the tracked actions of the user indicate that the user performed one or more actions specified in one or more interactions of the digital therapeutics provided to the user, and (ii) performance of the user with respect to the behavior goal for the user, the performance being determined based at least in part on the tracked actions of the user”, which is a required step in the claimed invention.
The limitations as recited (“the adjustment is determined based on (i) whether the tracked actions of the user indicate that the user performed one or more actions specified in one or more interactions of the digital therapeutics provided to the user, and (ii) performance of the user with respect to the behavior goal for the user, the performance being determined based at least in part on the tracked actions of the user”)  as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 6 and 8 – 26 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JAMES N FIORILLO/               Examiner, Art Unit 2444